IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 42 EAL 2020
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
DEWITT JOHNSON,                                :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of August, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:


      Did not the Superior Court, in a published opinion, misapply 18 Pa.C.S.§112
      in such a way as to conflict with precedent from both the Superior Court and
      this Court?